Citation Nr: 9913395	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The certificate of the veteran's death shows that he died in 
October 1996, as a consequence of respiratory failure, due to 
amyotrophic lateral sclerosis.  Diabetic neuropathy was 
listed as a condition contributing to death, but not 
resulting in the underlying cause of death.  In a letter 
dated in March 1997, a private physician suggested that the 
veteran might have developed diabetes as the result of 
traumas experienced in service.

The report of the veteran's terminal hospitalization at a VA 
facility references VA medical records that have not been 
associated with the claims folder.  These records reportedly 
provide detailed information as to the veteran's medical 
history.  The VA treatment records are deemed to be evidence 
of record and, if shown to be relevant to the issue on 
appeal, should be considered in conjunction with the 
veteran's appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO:

1.  The RO should request that the 
appellant supply the names, dates, and 
places, of any individuals or treatment 
facilities that treated the veteran 
subsequent to his release from service.  
The RO should then take all necessary 
steps to obtain those records not already 
part of the claims folder, including 
records of the veteran's treatment at the 
Portland, Oregon VA Medical Center, and 
from Lee Calvert, M.D.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


